Citation Nr: 1736903	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-33 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	John E. Walus


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The Veteran testified at a February 2016 Board videoconference hearing; the hearing transcript is of record.  

In a June 2016 decision, the Board found that a claim for SMC based on the need for aid and attendance or housebound status was raised by the record in conjunction with the Veteran's appeal for an increased rating.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  That issue was remanded for additional development and initial adjudication by the AOJ (Agency of Original Jurisdiction).  Entitlement to SMC based upon the need for aid and attendance or housebound status was denied by the AOJ in an April 2017 rating decision.  The requested development has been accomplished and the appeal has returned to the Board for appellate consideration.

A February 2017 "Report of General Information" states that the Veteran called and expressed a desire to withdraw his appeal regarding entitlement to SMC based upon the need for aid and attendance.  Letters sent to the Veteran in February 2017 and March 2017 informed the Veteran that an appeal must be withdrawn in writing to be effective.  A written request to withdraw the appeal has not been associated with the claims file; accordingly, the issue of entitlement to SMC based upon the need for aid and attendance remains on appeal.  See 38 C.F.R. § 20.204 (2016).


FINDINGS OF FACT

1. The Veteran is service-connected for the following conditions: degenerative disc disease of the lumbar spine, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and cervical spine stenosis with degenerative disc disease. 

2. The evidence does not establish that the Veteran is substantially confined to his dwelling and the immediate premises due to his service-connected disabilities, or that he is required to remain in bed half at least half of the time. 

3. The evidence does not establish that the Veteran is unable to care for himself with respect to dressing, hygiene, feeding, toileting, or protect himself from hazards or dangers in his daily environment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation due to need of aid and attendance of another person or being housebound have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to receive SMC based on being permanently housebound, the Veteran is required to have a single service-connected disability rated at 100 percent, and (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) he must be permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (i) (2016).  The "housebound" requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. Id. 

The Veteran is currently service connected for degenerative disc disease of the lumbar spine (50 percent disabling), left lower extremity peripheral neuropathy (20 percent disabling), right lower extremity peripheral neuropathy (10 percent disabling), and cervical spine stenosis with degenerative disc disease (10 percent disabling).  While the Veteran is in receipt of a total disability rating (TDIU), which provides him a total disability rating based upon his back disability, the Board notes that the Veteran does not have an additional service-connected disability or disabilities independently ratable at 60 percent or more.  Therefore, the Board finds that the claim for special monthly compensation is not warranted based upon having a single service-connected disability rated at 100 percent, and an additional service-connected disability or disabilities independently ratable at 60 percent or more.  See 38 U.S.C.A. 1114 (s); 38 C.F.R. § 3.350 (i) (2016).

After a review of all the evidence, lay and medical, the Board also finds that the Veteran is not permanently housebound by reason of service-connected disabilities to warrant special monthly compensation under 38 U.S.C.A. § 1114 (s).  A November 2016 Compensation and Pension Examination for Aid and Attendance or Housebound reports that the Veteran is not permanently housebound. The November 2016 examination shows that the Veteran came to the examination alone and that he could travel beyond the immediate vicinity of his home.  The examiner also noted that the Veteran was not hospitalized.  While the Veteran stated in his February 2016 Board hearing that he has "periods that he is totally bedridden" due to his back, the Veteran indicated that these flare-ups occur a "couple times per month" for up to "day or two."  The Veteran has not stated that he is permanently confined to his home or that he is bedridden even half of the time.  The Board finds that the weight of the competent, credible medical evidence shows that the Veteran is not permanently housebound by reason of service-connected disabilities.  Accordingly, the Board finds that special monthly compensation is not warranted under the provisions of 38 U.S.C.A. § 1114 (s) based on housebound status. Because the preponderance of the evidence is against the appeal for special monthly compensation under 38 U.S.C.A. § 1114 (s), the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2016). 

The Board will next address issue of whether special monthly compensation is warranted based on the need for regular aid and attendance under the provisions of 38 U.S.C.A. § 1114 (l).  During the Veteran's February 2016 Board hearing, he reported that he has difficulty completing activities of daily living due to his service-connected disabilities.  "My days are numbered as far as bending over to put my socks on, my shoes. . .using the restroom. . .my days are numbered before I can get around to take care of myself in the restroom.  It's a hard struggle... My legs give out when I stand too long. That's why I have this cane. I have to hold onto something.  Sometimes I lose my legs completely."  The Veteran also indicated that he likely could only walk 50 to 100 feet without symptoms of numbness in his legs. 

Unfortunately, while the Board recognizes that the Veteran has significant functional impairments due to his service-connected disabilities, the Board finds that the evidence does not indicate that the Veteran is currently is in need of regular aid and attendance of another person as a result of service-connected disabilities. See 38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b)(3) (2016). 

Relevant factors considered in determining the need for regular aid and attendance include an inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; an inability to feed himself; an inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  See 38 C.F.R. § 3.352 (a)(2016). 

The Veteran's November 2016 Compensation and Pension Examination for Aid and Attendance or Housebound reported that the Veteran did not suffer from service-connected impairments that affect his ability to protect himself from his daily environment and that he is able to perform all activities of daily living independently.  These findings are supported by the Veteran's prior VA examinations.  In June 2010, a VA examiner opined that the Veteran's medical conditions did not prevent the Veteran from completing activities of daily living.  A March 2011 VA examiner also reported that the effect of the Veteran's condition on his daily activities caused him to "avoid yard work, house work, lifting, sports, and recreational activities" but did not report significant limits in his ability to dress himself, feed himself, groom himself, or his ability to attend to the wants of nature.   

Additionally, the Board puts great weight in the statements the Veteran has provided regarding his need for aid and attendance.  The Veteran's April 2012 statement regarding his daily activities when applying for Social Security disability indicated that he was able to dress himself in loose fitting clothes, feed himself, use the toilet, and that he would need occasional reminders to shower or groom himself.  (The Veteran is not service-connected for problems with his memory).  While the Veteran stated during his Board hearing that he was having increased difficulty putting on his socks and using the bathroom, he did not state that he is unable to perform these functions on his own at this time or that he regularly requires the assistance of others in performing these tasks.  He stated that his days performing these tasks "are numbered", indicating that they still continued at that time.  The claims file also indicates that he denied such limitations during his subsequent November 2016 VA examination.  

Therefore, the Board finds that the weight of the evidence weights against a finding that the Veteran is need for regular aid and attendance of another person to dress or undress himself, to keep himself ordinarily clean and presentable, to attended to the wants of nature, and to protect him from the hazards or dangers incident to his daily environment.  See 38 U.S.C.A. § 5107 (b) (West 2016); 38 C.F.R. §§ 4.3, 4.7 (2016); see also 38 C.F.R. § 3.352 (a).  As the Veteran has not met the criteria to establish the need of regular aid and attendance, the Board finds that entitlement to special monthly compensation is not warranted.  See Prejean v. West, 13 Vet. App. 444, 448 (2000); Turco v. Brown, 9 Vet. App. 222 (1996).  The Board finds that the weight of the evidence is against the claim, and the doctrine of the benefit of the doubt is not for application.  See 38 C.F.R. §§ 4.3, 4.7 (2016).

Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran was sent a letter in October 2016 that explained the evidence necessary to substantiate a claim for entitlement to special monthly compensation, including due to aid and attendance or housebound status.  The letter also informed him of his and VA's respective duties for obtaining evidence.  This letter was sent to the Veteran prior to the AOJ's initial denial of the claim for SMC in April 2017.  The Board finds that there was no defect with respect to timing or content of the VCAA notice.

VA also has a duty to assist the claimant in the development of a claim. This duty includes assisting the Veteran with the development of facts pertinent to the appeal, including the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; VA medical records; private treatment records; Social Security Administration records; lay statements, including statements from the Veteran; and VA examination reports, including an examination that specifically evaluated the Veteran's ability to leave his home and perform activities of daily living.  The Board is not aware of the existence of any additional identified evidence that was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to special monthly compensation, including due to aid and attendance or housebound status, is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


